Curia.

Applications for a new trial upon these feigned issues, have, in several instances, been made to this Court, without objection : as appears from the cases cited by the *218plaintiff’s counsel; and one of those applications was upo® a fejgne(j jssue to tl.y fact 0f adultery : but they are also entertained in the Court of Chancery ; and the statute seem,s *-° contemplate the latter Court, as the proper tribunal for this purpose. Without saying, therefore, whether we have power to hear and determine the motion for a new trial in this cause, we order it to be stricken from the calendar, qn the ground, that this is á matter more properly cognizable in the Court of Chancery.
Rule accordingly.